Citation Nr: 1748932	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a respiratory disorder, to include pleural disease and asthmatic bronchitis, excluding sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from September 1964 until December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The November 2010 rating decision denied entitlement to service connection for tuberculosis, sleep apnea, and asthmatic bronchitis claimed as breathing problems due to asbestos exposure.  In his notice of disagreement, the Veteran disagreed with the findings related to tuberculosis and asbestos exposure.  The August 2012 statement of the case (SOC) addressed the issues of entitlement to service connection for tuberculosis and asthmatic bronchitis due to asbestos exposure.  In his October 2012 substantive appeal, the Veteran stated he was only appealing the issues of entitlement to service connection for asthmatic bronchitis, panic/anxiety attacks, and sleep apnea.  As the Veteran did not file a timely notice of disagreement regarding the issues of entitlement to service connection for panic/anxiety attacks and sleep apnea, those issues are not properly on appeal.  The only remaining issue on appeal from the November 2010 rating decision is the issue of entitlement to service connection for asthmatic bronchitis due to asbestos exposure, claimed as breathing problems.  

The issues on appeal have been recharacterized as reflected on the title page.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran originally sought service connection for breathing problems due to asbestos exposure, and the record shows several diagnoses related to the respiratory system.  However, as sleep apnea was not perfected the Board finds it appropriate to amend the issue to read entitlement to service connection for a respiratory disorder, to include pleural disease and asthmatic bronchitis, excluding sleep apnea, to include as due to in service asbestos exposure.  

In February 2017 the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding is of record.  

This appeal consists of documents in the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  The LCM contains VA treatment records from May 2000 to July 2012, and January 2014 to May 2016.  All other documents are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required to secure an adequate VA examination and opinion, to obtain outstanding VA and private treatment records, and for issuance of a supplemental statement of the case.

First, remand is required for an adequate VA examination and opinion on the etiology of the Veteran's claimed respiratory disorder. When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran underwent a VA respiratory examination in July 2016.  The Veteran reported that he quit smoking in 1995, and the examiner noted that assertion was unsupported by the record that showed an ongoing smoking history through 2003.  The examiner concluded that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic asbestosis or its residuals.  The examiner explained that a January 2003 VA pulmonary consult did not report asbestosis, and multiple chest x-rays from 2002 through 2012 as well as a May 2016 chest CT scan did not show evidence of asbestosis.  The examiner then opined that the minimal emphysema/COPD with associated pleural parenchymal scarring was not caused or related to military service or asbestos exposure as there was no clinical correlation between that disease and asbestosis - they were two unrelated clinical conditions.  Rather, the minimal emphysema/COPD with associated pleural parenchymal scarring was instead due to the Veteran's longstanding smoking history.  The 2016 examiner did not address the diagnosis of asthmatic bronchitis, or otherwise explain why that diagnosis is not applicable.  Further, there is conflicting evidence regarding the Veteran's current diagnoses.  The VA examiner also failed to adequately address a contrary July 2013 medical opinion of record from Dr. AS.  The Board finds the 2016 VA examiner's opinion is not supported by an adequate rationale that addresses all relevant medical evidence, and clarification is necessary regarding the Veteran's respiratory diagnoses.  

In July 2013 private medical report from Dr. AS, it was documented that December 2011 chest x-rays were overexposed, but showed bilateral chest wall pleural plaque.  Dr. AS opined that "given the patient's history of significant exposure to asbestos in the workplace and given an appropriate latency and given the roentgenographic findings described above, I feel with a reasonable degree of medical certainty that [the Veteran] is diagnosed as having bilateral asbestos related pleural disease...related to workplace exposures."  The report reads "continued on page 3" but page 3 is not of record.  The report and opinion of Dr. Schonfeld are incomplete, fails to address the Veteran's documented smoking history, or any of the Veteran's other treatment records documenting other diagnoses pertaining to the lungs.  As the 2013 private opinion is insufficient to grant service connection and the VA examination of record is inadequate, remand for an adequate VA examination.

Second, remand is required to undertake reasonable efforts to obtain outstanding private treatment records.  VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim, to include obtaining relevant treatment records.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2016).  Of record is a February 2016 record from Dr. S, on which the Veteran handwrote that Dr. S was his private pulmonary doctor for 20 years.  The February 2016 record itself reported the Veteran had been seen in years past due to complaints of breathlessness and Dr. S wrote that "we both struggled with the language of breathlessness and I ended up not being much good for him ... his complaints are lassitude, fatigue, lack of enthusiasm, [and] he does nothing for fun, and somehow or other that got interpreted as breathlessness."  There are no additional records from Dr. Seibert of record, and it appears they are relevant to the Veteran's claim.  On remand, efforts should be made to obtain any outstanding records from Dr. S.

Third, remand is necessary to obtain outstanding, relevant VA treatment records.  Of record are VA treatment records from May 2000 to July 2012, and from January 2014 to November 2016.  It is likely the Veteran had additional VA treatment from July 2012 through January 2014.  The VA treatment records also note the existence of chest x-ray results from October 2002 to August 2012, but the actual radiography reports are not available although they were summarized in the July 2016 VA examination.  On remand all outstanding VA treatment records, including those from July 2012 to January 2014 and all radiography reports from 2002 to 2012, should be associated with the claims folder.  Also, in the February 2017 waiver the Veteran's attorney referenced VA compensation and pension examinations dated January 2015 and May 2016.  While the Veteran underwent chest x-rays and pulmonary function testing in May 2016 in connection with his July 2016 VA examination, there is no specific May 2016 VA examination of record.  Neither is there a January 2015 VA examination.  On remand, efforts should be made to clarify whether the Veteran underwent VA examinations on those dates and if so, those records must also be associated with the claims folder.  

Last, remand is required for issuance of a statement of the case.  The August 2012 statement of the case on the issue of entitlement to service connection for asthmatic bronchitis considered private treatment records from Dr. Sherman from February 1998 to January 2001, and VA treatment records from the Biloxi VA Medical Center from May 2000 to July 2012.  The October 2016 statement of the case on the issue of entitlement to service connection for pleural disease as related to asbestos exposure addressed VA treatment records from January 2014 to July 2016 and the private medical opinion from Dr. Schonfeld.  In February 2017, the Veteran submitted a waiver of AOJ consideration of the following evidence: VA medical records from January 2015 through November 2016; medical records from Dr. Seibert, the July 2016 VA examination.  The waiver did not encompass the articles submitted or the unaddressed VA treatment records.  To date, there has not been a supplemental statement of the case that considered evidence not specifically waived by the Veteran, including the multiple articles on asbestos exposure submitted by the Veteran in October 2014, or a supplemental statement of the case on both issues that reviewed all relevant VA treatment records.  Thus, on remand a supplemental statement of the case must be prepared that considers the identified relevant records and any relevant records obtained as a result of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include VA treatment records from July 2012 to January 2014, radiology reports from 2002 to 2012, and treatment records from November 2016 onward.  Also, appropriate efforts should be made to verify whether the Veteran underwent VA examinations in January 2015 and March 2016.  If those examination reports exist, they must be associated with the claims folder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records from Dr. Seibert prior to 2016.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed respiratory disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner is requested to clarify all currently diagnosed respiratory disorders.  If a prior diagnosis is no longer applicable, an explanation as to why is necessary.  A review of the record shows prior diagnoses of asthmatic bronchitis, emphysema/COPD, allergic asthma, possible sinobronchial syndrome, and asbestos related pleural disease.

b)  For each diagnosed disorder other than sleep apnea, is it at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, the Veteran's military service, to include in-service exposure to asbestos?  

The examiner may presume the Veteran was exposed to asbestos in service, for purposes of providing this opinion.

The examiner must specifically address the following:  
1) 1998 through 2001 treatment records from Dr. Sherman; 2) a January 2003 VA pulmonary consultation; 3) the July 2013 opinion from Dr. Schonfeld; 4) the February 2016 treatment record from Dr. Siebert; and 5) the July 2016 VA examination and all evidence cited to therein.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

